 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK CHRISTOPHER DICKENS,                     No. 2:18-cv-02233 JAM CKD (PS)
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    CITY OF VACAVILLE, et al.,
15                       Defendants.
16

17          By order filed October 10, 2018 plaintiff’s complaint was dismissed and thirty days leave

18   to file an amended complaint was granted. The thirty-day period has now expired, and plaintiff

19   has not filed an amended complaint. On November 7, 2018, plaintiff was advised that he could

20   seek a reasonable extension of time to amend, if he so wished; he has not responded to this order.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, any party may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

28   ////
                                                      1
 1   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

 2   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: November 20, 2018
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9   2/dickens2233.fta

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
